Citation Nr: 0012051	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-11 355	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1953 to April 
1955.  He was also a member of the Army National Guard 
Reserves from May 1949 to May 1952 and from July 1965 to June 
1985.
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veteran Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2. The veteran's bilateral hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 61 decibels in the right ear and 70 decibels in 
the left ear, with speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.  

3. The evidence does not show an exceptional nor unusual 
disability picture, such as frequent hospitalization or 
marked interference with employment, rendering impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85-4.87, DC 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claims are 
well grounded because he has claimed that the disabilities 
have worsened since they was last rated; medical evidence has 
been submitted which the appellant believes supports his 
contention.  See Procelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the veteran's claims are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999).  In this regard, the Board notes that the veteran was 
provided VA audiometric examinations in 1998 and 1999.  
Additionally, the Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Thus, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

II.  Regulations

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (1999).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100  (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (1999).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

The appellant was initially granted service connection for 
bilateral hearing loss by rating decision dated September 
1997.  His hearing loss was evaluated as 10 percent disabling 
at that time.  In October 1997, the appellant filed a claim 
seeking an increase in his disability evaluation for 
bilateral hearing loss.  His claim for an increase was denied 
by rating decision dated January 1998.

January 1998 and January 1999 VA audiological examination 
reports indicate the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
65
70
80
LEFT
N/A
35
70
85
90

Average puretone thresholds were 61 decibels in the right ear 
and 70 decibels in the left ear with speech recognition 
scores on the Maryland CNC test of 82 percent in the right 
ear and 80 percent in the left ear.

In August 1998, the appellant's hearing was tested at a 
private medical facility.  The report of that test indicates 
the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
90
95
105
LEFT
N/A
50
80
100
95

Average puretone thresholds were 84 decibels in the right ear 
and 81 decibels in the left ear with speech recognition 
scores on the Rosenblatt test of 60 percent in the right ear 
and 68 percent in the left ear.


In February 2000, the appellant's hearing was re-tested at a 
private medical facility.  The report of that test indicates 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
75
85
85
LEFT
N/A
55
80
95
90

Average puretone thresholds were 72 decibels in the right ear 
and 80 decibels in the left ear with speech recognition 
scores on the Rosenblatt test of 92 percent in the right ear 
and 100 percent in the left ear.

IV.  Analysis

Applying the audiometric test results of the January 1998 and 
January 1999 VA evaluation reports to Table VI of the Rating 
Schedule, the Roman numeric designation is IV for the right 
ear and IV for the left ear.  38 C.F.R. § 4.85, Table VI 
(1999).  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the result is a compensable rating of 10 
percent for the appellant's service connected bilateral 
hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 (1999).  
Under the new regulations that result would be the same since 
the puretone thresholds are not at or above 55 decibels at 
each of the Hertz levels, nor is the rating at 1000 Hertz 30 
decibels or less at the same time that the rating at 2000 
Hertz is 70 decibels or higher.

Applying the audiometric test results of the August 1998 
private medical report to Table VI of the Rating Schedule, 
the Roman numeric designation is VIII for the right ear and 
VI for the left ear.  38 C.F.R. § 4.85, Table VI (1999).  The 
Board notes that the examination report indicates that the 
Rosenblatt speech discrimination test was used, rather than 
the Maryland CNC test as specified in the regulations.  When 
the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a compensable rating of 40 percent for the 
appellant's service connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, DC 6100 (1999).  Under the new 
regulations that result would be the same since the puretone 
thresholds are not at or above 55 decibels at each of the 
Hertz levels, nor is the rating at 1000 Hertz 30 decibels or 
less at the same time that the rating at 2000 Hertz is 70 
decibels or higher.

The appellant's hearing was again tested at the private 
facility in February 2000. Applying the audiometric test 
results of the February 2000 private medical report to Table 
VI of the Rating Schedule, the Roman numeric designation is 
II for the right ear and II for the left ear.  38 C.F.R. 
§ 4.85, Table VI (1999).  The Board notes that the 
examination report indicates that the Rosenblatt speech 
discrimination test was used, rather than the Maryland CNC 
test as specified in the regulations.  When the formula in 
Table VII for determining the disability evaluation is 
applied to these numeric designations, the result is a 
noncompensable rating for the appellant's service connected 
bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(1999).  Under the new regulations that result would not be 
the same since the puretone thresholds in the left ear are at 
or above 55 decibels at each of the Hertz levels.  Applying 
the new regulations to this test, the Roman numeric 
designation for the left ear changes to VII.  38 C.F.R. 
§ 4.86 (1999).  The right ear Roman numeric designation is 
unchanged  applying this changed designation to table VII 
yields a disability evaluation of 10 percent.  38 C.F.R. 
§ 4.85, Table VII, DC 6100 (1999).

The appellant's hearing was tested four times in a two-year 
period from January 1998 to February 2000.  Two of these 
tests were conducted by VA and two by a private testing 
service.  Three of the four tests, including both VA tests, 
and the most recent test show a 10 percent disability 
evaluation, and one of the tests shows a 40 percent 
disability evaluation.  The Board finds that the 10 percent 
figure is more credible.  Not only are there three tests that 
agree on a 10 percent evaluation, including the most recent 
test, but the test that shows a 40 percent disability 
evaluation was performed using the Rosenblatt speech 
discrimination test, rather than the Maryland CNC test 
required by the regulations.  The August 1998 private 
facility testing results are radically inconsistent with the 
remaining test results and appear to be an anomaly.  
Therefore, considering all the evidence, the Board finds that 
the appellant is entitled to a disability evaluation of 10 
percent.

The Board finds that under the schedular criteria, the 
appellant is entitled to a disability evaluation of 10 
percent.  The appellant may be entitled to an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1999).  However, the Board 
finds that application of the extraschedular provisions is 
not warranted in this case.  There is no objective evidence 
that the appellant's service connected bilateral hearing loss 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation was not required.  See Bagel v. Brown, 9 Vet. 
App. 337 (1996).

In light of the above, the claim for an increased evaluation 
for bilateral hearing loss, currently evaluated as 10 percent 
disabling, must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

